UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA                                    :

                      - against -                           :         ORDER

VERNON SNYPE,                                               :         02 Cr. 939-3 (DC)

                              Defendant.                    :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

CHIN, Circuit Judge:

              On December 2, 2020, defendant Vernon Snype, proceeding pro se, moved
for compassionate release and sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A)
and the First Step Act of 2018. Dkt. Nos. 125, 126.

            In a decision entered March 29, 2021, this court denied Mr. Snype's
motions. Dkt. No. 136.

              In a letter filed on April 8, 2021, Mr. Snype moved to (1) appeal this court's
denial of his motions for compassionate release and sentence reduction, and (2) proceed
in forma pauperis. Dkt. No. 137. Mr. Snype also submitted a "Letter in Support of
Motion for Reconsideration," docketed April 29, 2021. Dkt. No. 138.

                    It is hereby ORDERED as follows:

             Mr. Snype's April 29, 2021 filing is treated as a motion for reconsideration.
The arguments he raises in the letter were considered by me in denying his original
motion. Accordingly, and for the reasons set forth in my prior decision, the motion for
reconsideration is denied.

             Mr. Snype's request to proceed in forma pauperis is granted, and the
Clerk of Court shall accept Mr. Snype's April 8, 2021 filing as a notice of appeal.
             The Clerk of Court is directed to mail a copy of this Order to defendant
Vernon Snype at the address listed below and to the United States Attorney for the
Southern District of New York.

               SO ORDERED.

Dated:         New York, New York
               May 3, 2021
                                                           /s/ Denny Chin_____
                                                      DENNY CHIN
                                                      United States Circuit Judge
                                                      Sitting by Designation




To:      Vernon Snype
         Reg. No. 42333-054
         F.C.I. Allenwood
         P.O. Box 2000
         White Deer, PA 17887

         Patrick Moroney, Esq.
         United States Attorney's Office, SDNY
         One Saint Andrew's Plaza
         New York, NY 10007




                                            2
